United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1637
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Kenneth Redd,                            * Eastern District of Missouri.
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                              Submitted: March 7, 2007
                                 Filed: March 15, 2007
                                  ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       A jury found Kenneth Redd guilty of being a felon in possession of a firearm,
in violation of 18 U.S.C. § 922(g)(1); attempting to tamper with evidence, in violation
of 18 U.S.C. § 1512(b)(2)(B); and attempting to obstruct justice, in violation of 18
U.S.C. § 1512(c)(2). The district court1 sentenced him to a total of 240 months in
prison and 3 years of supervised release. On appeal, Redd argues that it violated the
Sixth Amendment for the district court to find the fact of his prior convictions and
their nature as violent felonies, which subjected him as an armed career criminal to

      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
enhanced statutory and Guidelines penalties. Our precedent holds to the contrary. See
United States v. Headbird, 461 F.3d 1074, 1079 (8th Cir. 2006) (district court has
authority to find both existence and nature of prior convictions that trigger
armed-career-criminal enhancements; Almendarez-Torres v. United States, 523 U.S.
224 (1998), remains good law, unaffected by United States v. Booker, 543 U.S. 220
(2005), and Shepard v. United States, 544 U.S. 13 (2005)). Accordingly, we affirm
the judgment of the district court.
                       ______________________________




                                         -2-